       Case: 1:19-cv-01217 Document #: 1 Filed: 02/18/19 Page 1 of 5 PageID #:1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


FOX VALLEY LABORERS HEALTH AND                      )
WELFARE FUND,                                       )
                                                    )
FOX VALLEY AND VICINITY LABORERS                    )
PENSION FUND,                                       )
                                                    )       CIVIL ACTION
PATRICIA M. SHALES, as Administrative               )
Manager,                                            )       NO. 19 C 1217
                                                    )
                             Plaintiffs,            )       JUDGE
                                                    )
       v.                                           )
                                                    )
VIRIDIAN ENTERPRISES, INC., an Illinois             )
corporation,                                        )
                                                    )
                             Defendant.             )


                                           COMPLAINT

       Plaintiffs, FOX VALLEY LABORERS HEALTH AND WELFARE FUND (“Welfare

Fund”), FOX VALLEY AND VICINITY LABORERS PENSION FUND (“Pension Fund”), and

PATRICIA M. SHALES, as Administrative Manager, by their attorneys, complaining of the

Defendant, VIRIDIAN ENTERPRISES, INC., an Illinois corporation, allege as follows:

       1.     This action arises under the laws of the United States and is brought pursuant to the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1132, 1145 (herein-

after referred to as "ERISA"). Jurisdiction and venue are proper under ERISA Sections 502(3)(1)

and (2), 29 U.S.C. § § 1132(e)(1) and (2), and LMRA Sections 301(a) and (c), 29 U.S.C. § § 185(a)

and (c).
       Case: 1:19-cv-01217 Document #: 1 Filed: 02/18/19 Page 2 of 5 PageID #:2



        2.      The Plaintiff Funds are multi-employer benefit plans within the meaning of Sections

3(3) and 3(37) of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),

29 U.S.C. §§ 1002(3) and (37A). The Trustees and the Funds maintain offices and conduct business

within this district. The Funds are agents of The Construction and General Laborers’ District

Council of Chicago and Vicinity’s Work Dues Fund, the Laborers-Employers Cooperation and

Education Trust (“LECET”), and the Laborers’ District Council Labor Management Cooperation

Committee (“LDC/LMCC”), the Chicago Area Independent Construction Association (“CAICA”),

the Apprenticeship Fund, the Safety Fund and CISCO Fund, (collectively, “the Affiliated

Organizations”), for the purpose of collecting employer contributions and wage deductions due to

these Affiliated Organizations.

        3.      Defendant, VIRIDIAN ENTERPRISES, INC. (hereinafter “Company”), is an Illinois

corporation registered to do business in the state. At all relevant times, the Company was doing

business within this district and was an employer within the meaning of ERISA Section 3(5), 29

U.S.C. § 1002(5) and Section 301(a) of the Labor Management Relations Act (“LMRA”), 29 U.S.C.

§ 185(a).

        4.      The Construction and General Laborers’ District Council of Chicago and Vicinity

(“District Council”) is a labor organization with the meaning of the LMRA Section 101, 29 U.S.C.

§ 152(5), that maintains its principal offices in this district.

        5.      The District Council and the Company are now and at all relevant times have been

parties to successive collective bargaining agreements (herein “Agreement”) which, among other

things, require the Company to make monthly contributions to the Funds on behalf of employees

covered by the Agreement for health and welfare and pension benefits, and for deductions and


                                                    2
       Case: 1:19-cv-01217 Document #: 1 Filed: 02/18/19 Page 3 of 5 PageID #:3



contributions for the Affiliated Organizations; the Agreement also requires the Company to submit

monthly remittance reports in which the Company, inter alia, identifies the employees covered under

the Agreement and the amount of contributions remitted to the Funds and Affiliated Organizations

on behalf of each covered employee.

        6.      Pursuant to the Agreement, the Company must pay contributions for each hour

worked by its employees to the Affiliated Organizations. The Company is required to remit

contributions for the Affiliated Organizations along with a remittance report. Employers who fail

to report and/or remit contributions are liable to pay an additional 10% in liquidated damages and

all costs of collection, including reasonable audit expenses, attorneys’ fees and court costs.

        7.      Pursuant to the Agreement, the Company must also pay contributions for each hour

worked by its employees to the Funds. The Company is required to remit contributions for the Funds

along with a remittance report. Employers who fail to report and/or remit contributions are liable

to pay interest on the delinquent contributions, an additional 10% in liquidated damages, which

increases to 20% once a lawsuit is filed, and all costs of collection, including reasonable audit

expenses, attorneys’ fees and court costs.

        8.      Notwithstanding its obligations under the Agreement, the Company has breached its

obligations to Plaintiffs by failing and refusing to provide all documents necessary to permit Plain-

tiffs' auditors to review its various payroll records for the time period August 1, 2014 forward in

order to verify the accuracy of its past reports and to determine what additional contributions, if any,

may be due the Plaintiffs, thereby depriving the Funds of contributions, income and information

needed to administer the Funds, and jeopardizing the welfare and pension benefits of participants

and beneficiaries. Specifically, Plaintiffs’ auditors require the following documents:


                                                   3
       Case: 1:19-cv-01217 Document #: 1 Filed: 02/18/19 Page 4 of 5 PageID #:4



               State Unemployment for the third and fourth quarters of 2014; first
               through fourth quarters of 2015; first through third quarters of 2016;
               first and second quarter of 2017; W-2s for 2017 (only the company
               total was provided);

               Paychex payroll from August 2014 through the switch to ADP in
               June 2015.

       9.      All conditions precedent to requiring remittance of contributions and other sums to

the Funds and the Affiliated Organizations have been met.

       10.     The Company’s failure to submit to a full and complete audit of its payroll books and

records violates ERISA Section 515, 29 U.S.C. § 1145, and LMRA Section 301, 29 U.S.C. § 185.

       11.     Under ERISA Section 502(g)(2), 29 U.S.C. § 1132(g)(2), the terms of the Agreement

and the Funds’ and Affiliated Organizations’ governing trust documents, the Company is liable to

the Funds for unpaid contributions, interest, liquidated damages in the amount of 20%, prior

liquidated damages, audit fees, and reasonable attorneys’ fees and court costs incurred prior to and

through the filing of this lawsuit.

       WHEREFORE, Plaintiffs respectfully request as follows:

       (a)     That the Court finds the Company in violation of the Agreement;

       (b)     That the Court orders the Company to submit to an audit of its payroll books and
               records for the time period August 1, 2014 through the present pursuant to the
               Agreement to determine whether Defendant properly reported wages received and
               hours worked by its employees;

       (c)     That the Court finds the Company liable to the Funds and Affiliated Organizations
               for all unpaid contributions incurred prior to and after the filing of this suit plus
               interest, liquidated damages, audit fees, and attorneys’ fees and court costs incurred
               prior to and through the filing of this lawsuit;

       (d)     That the Court enters a judgment order against the Company, directing it to pay to the
               Funds all unpaid contributions incurred prior to and after filing of this suit plus



                                                 4
          Case: 1:19-cv-01217 Document #: 1 Filed: 02/18/19 Page 5 of 5 PageID #:5



                       interest, liquidated damages, audit fees, and attorneys’ fees and court costs incurred
                       prior to and through the filing of this lawsuit;

           (e)         That the Court orders the Company to submit all delinquent contribution reports due
                       to the Funds for the work months of August 2014 through the present, listing the
                       employees, hours worked, and contributions due to each Fund and the Affiliated
                       Organizations, and further providing all information as required by the rules of the
                       Funds and the Affiliated Organizations, to continue to submit such reports while this
                       action is pending, and to comply with its contractual obligation to timely submit such
                       reports in the future;

           (f)         That the Court orders the Company to pay to the Funds all court costs and reasonable
                       attorneys’ fees incurred in this litigation; and,

           (g)         That the Court grants to the Funds all such other legal and equitable relief as the
                       Court deems just and proper.


                                                           /s/ Catherine M. Chapman


Catherine M. Chapman
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6204026
Telephone: (312) 216-2565
Facsimile: (312) 236-0241
E-Mail: cchapman@baumsigman.com
I:\FVLJ\Viridian Enterprises\#28428\complaint.cmc.df.wpd




                                                             5
